                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

JODI HUGHES-RODRIGUEZ,                           )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           No. 1:19-cv-00359-HAB-SLC
                                                 )
CARAVAN FACILITIES                               )
MANAGEMENT, LLC,                                 )
                                                 )
       Defendant.                                )

                                    OPINION AND ORDER

       Before the Court is a motion to amend the complaint (ECF 20) filed by pro se Plaintiff

seeking leave of Court to file her proposed amended complaint to add additional parties and

claims (ECF 20-1). For the following reasons, Plaintiff’s motion is GRANTED in part and

DENIED in part.

                                         A. Background

       Plaintiff initiated this matter against her former employer, Defendant, in state court

alleging breach of contract, wrongful discharge, and violations of the Family Medical Leave Act

(“FMLA”). (ECF 2). Defendant subsequently removed the action to this Court. (ECF 1). On

October 8, 2019, the Court held a preliminary pretrial conference where it set a November 26,

2019, deadline for Plaintiff to seek leave to amend her pleadings and join additional parties, and

a December 10, 2019, deadline for Defendant to do so. (ECF 15).

       Plaintiff filed the present motion on December 16, 2019, twenty days past her relevant

deadline. (ECF 20). As such, her complaint is untimely under Federal Rule of Civil Procedure

16. In her amended complaint, Plaintiff seeks to raise a new claim of breach of the duty of fair
representation against her union, United Auto Workers, Local 2209 (“UAW”).1 (ECF 20-1 at 7).

Further, Plaintiff’s proposed amended complaint includes an expanded narrative explaining

multiple instances in which she alleges Defendant’s employees allegedly conspired against her

regarding instances in which she was disciplined for tardiness. In particular, Plaintiff references

Ruth Ann Little (id. at 2-3), Christina Vasquez (id.), Julia Egan (id. at 2, 4), Roosevelt Riley (id.

at 2-3, 4-5), Daniel Tinsley (id. at 3, 5), Roger Sierra (id. at 2, 6), and Kelly Hyndman (id. at 2).

While Plaintiff does not include any of these individuals, or UAW for that matter, in the caption

of her amended complaint, based upon the proposed summons Plaintiff attached to her

complaint, she seemingly intends to add these individuals as defendants as well. (ECF 20-2).

While Plaintiff does reference additional individuals throughout her complaint, she does not

clearly identify them as potential defendants, nor does she provide a proposed summons.

         Plaintiff, in support of her motion, alleges that she has received new evidence through

discovery which gave rise to the new factual allegations and defendants. (ECF 20 ¶ 3). She also

includes an excerpt from the Seventh Circuit Court of Appeals case Kreg Therapeutics, Inc. v.

Vitalgo, Inc., 919 F.3d 405 (7th Cir. 2019) (ECF 22), and claims that she could not access the

discovery giving rise to her amended complaint until November 12, 2019 (ECF 23 (including an

email exchange with defense counsel)). In response, Defendant alleges that the motion should be

denied as the request is untimely and because it would be unduly prejudiced by the addition of

UAW, as any claims against UAW would be irrelevant to the claims against Defendant and

would only confuse and complicate these proceedings. (ECF 21).




1
 Plaintiff also alleges “[t]hat the union and caravan retaliatory discharge [sic] [Plaintiff].” (ECF 20-1 at 7). As
UAW did not discharge Plaintiff, this appears to be an additional claim against Defendant.

                                                           2
                                        B. Legal Standards

       When a motion to amend is filed after the Rule 16 deadline to do so has passed, the Court

is “entitled to apply the heightened good-cause standard of [Federal Rule of Civil Procedure]

16(b)(4) before considering whether the requirements of [Federal Rule of Civil Procedure]

15(a)(2) [are] satisfied.” Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014)

(quoting Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011)). “Rule 16(b)’s ‘good

cause’ standard primarily considers the diligence of the party seeking amendment.” Trustmark

Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005) (citation omitted)

(upholding a denial of a motion for leave to amend nine months after the deadline to amend had

passed).

       Pursuant to Federal Rule 15, when a party can no longer amend the pleadings as a matter

of right, a party must seek the court’s leave or the written consent of the opposing party. While

“leave is to be freely given when justice so requires,” Fed. R. Civ. P. 15, “the decision as to

whether to grant a motion to amend a complaint is entrusted to the sound discretion of the trial

court,” Cohen v. Ill. Inst. of Tech., 581 F.2d 658, 661 (7th Cir. 1978) (collecting cases). Further,

leave to amend is “inappropriate where there is undue delay, bad faith, dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, or futility of the

amendment.” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir. 1992) (citing Villa v. City of Chi.,

924 F.2d 629, 632 (7th Cir. 1991)).

       “Undue prejudice occurs when the amendment ‘brings entirely new and separate claims,

adds new parties, or at least entails more than an alternative claim or a change in the allegations

of the complaint’ and when the additional discovery is expensive and time-consuming.” In re



                                                  3
Ameritech Corp., 188 F.R.D. 280, 283 (N.D. Ill. 2015) (quoting A. Cherney Disposal Co. v. Chi.

& Suburban Refuse Disposal Corp., 68 F.R.D. 383, 385 (N.D. Ill. 1975)). As such, the Court

must balance the hardship to the moving party if the motion is denied, the reasons the moving

party failed to include the new party in the initial pleading, and the supposed injustice to the

nonmoving party should the motion be granted. Id. (citing 6 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1487 (2d ed. 1990)).

       “Moreover, when one party seeks to add additional parties, ‘the amendment will not be

permitted simply because the requirements of Rule 15 have been met. In addition, the applicable

joinder rules must be satisfied.” Elite Enters., Inc. v. ASC, Inc., No. 1:04-CV-94, 2005 WL

3050279, at *2 (N.D. Ind. Nov. 15, 2005) (citing Steven Baicker-McKree et al., Federal Civil

Rules Handbook 416 (2005)). Pursuant to Federal Rule of Civil Procedure 20(b), a defendant

may permissively be joined in an action if “any question of law or fact common to all defendants

will arise in the action.” “This rule should be given the liberal interpretation need to implement

its apparent purpose: the avoidance of multiple trials involving many similar or identical issues.”

Goodman v. H. Hentz & Co., 265 F. Supp. 440, 443 (N.D. Ill. 1967)

       Further, an amendment is futile if it would not survive a dispositive motion such as a

motion to dismiss. See Duthie v. Matria Healthcare, Inc., 254 F.R.D. 90, 94 (N.D. Ill. 2008)

(“For the plaintiffs, futility is measured by the capacity of the amendment to survive a motion to

dismiss.” (citing Crestview Vill. Apts. v. U.S. Dep’t of Hous. & Urban Dev., 383 F.3d 552, 558

(7th Cir. 2004); Barry Aviation Inc. v. Land O’ Lakes Mun. Airport Comm’n, 377 F.3d 682, 687

n.3 (7th Cir. 2004) (collecting cases))). “That means a proposed amendment must allege

‘enough facts to state a claim to relief that is plausible on its face.’” Duthie, 254 F.R.D. at 94

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “In the interests of judicial



                                                  4
economy, the district court should ‘scrutinize the amended complaint’ and ‘determine its

viability’ to decide ‘whether filing it would be an exercise in futility.’” Schible v. United States,

No. 1:12-CV-59, 2012 WL 2407695, at *1 (N.D. Ind. June 25, 2012) (quoting Johnson v.

Dossey, 515 F.3d 778, 780 (7th Cir. 2008)).

                                            C. Analysis

       As an initial matter, Plaintiff appears to have been diligent, for the most part, in seeking

to amend her complaint. While Plaintiff missed the deadline to amend, she did so by only

twenty days. Further, it appears that Plaintiff had difficulty viewing Defendant’s discovery, and

as such was not able to review discovery until November 12, 2019, roughly one month prior to

when she filed her motion to amend. Given Plaintiff’s pro se status, reported difficulty viewing

discovery, and relatively short delay in moving to amend, the Court finds that this was not an

instance where Plaintiff failed to exercise due diligence. Compare Trustmark Ins. Co., 424 F.3d

at 553 (upholding the denial of a motion for leave to amend nine months after the deadline had

passed); Wilson v. Jones, Case No. 4:16-cv-04025-SLD-JEH, 2017 WL 9772439, at *2 (C.D. Ill.

Dec. 6, 2017) (denying a motion to amend filed more than eight months after the deadline

passed); Mintel Int’l Grp., Ltd. v. Neergheen, 636 F. Supp. 2d 677, 690 (N.D. Ill. 2009) (denying

a motion to amend not filed “until fifty-six days after the deadline for amendments” had passed).

In other words, the Court finds that Plaintiff has satisfied Rule 16’s “good cause” standard, and

accordingly the Court proceeds to its Rule 15 analysis.

       As mentioned, Defendant primarily argues that the motion to amend should be denied

because the addition of UAW would cause undue prejudice. However, applying the factors

discussed above, the Court finds that Defendant would suffer little to no prejudice by adding

UAW as a party. For its part, Defendant only alleges that much of the amended complaint is



                                                  5
irrelevant to the claims against it. (ECF 21 ¶¶ 7-10). Plaintiff, on the other hand, obviously has

an interest in resolving all of her claims at once, rather than through piecemeal litigation.

Further, Plaintiff’s claims stem from her employment and termination by Caravan while she was

a member of UAW. As such, to some extent, it seems likely that a common question of fact

would arise. Accordingly, the Court finds that the balance weighs in favor of allowing Plaintiff

to amend her complaint to add her claim against UAW.

         To the extent Plaintiff is attempting to add the individuals identified in the proposed

summons as defendants, though, her motion fails. As mentioned, Plaintiff does not include any

of these individuals in the caption of her complaint, nor does she explain the basis of her cause of

action against any of these individuals. (See ECF 20-1 at 6-8). While the Court recognizes its

responsibility to construe pro se pleadings liberally, see Erickson v. Pardus, 551 U.S. 89, 94

(2007), the Court cannot readily identify any cause of action as to any of these individuals. By

way of example, Plaintiff only alleges that Kelly Hyndman was “an agent, employee and was

acting within the course and scope of her agency or employment authority as such, with

knowledge express or implied of, [Defendant].” (Id. at 2). Similarly, Plaintiff only alleges that

Roger Sierra was an employee or agent of Caravan who authored a disciplinary report against

her. (Id. at 2, 20). Such claims alone do not state a claim or relief that is plausible on its face.

See McCauley v. City of Chi., 671 F.3d 611 616 (7th Cir. 2011) (“Making the plausibility

determination is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” (citing Ashcroft v. Iqbal, 550 U.S. 662, 678 (2009))). As such,

allowing Plaintiff to amend her complaint to add these parties would be futile.2



2
 At this juncture, the Court declines to address the issue of whether the breach of the duty of representation claim
against UAW is futile. The Court simply notes that it appears to have federal question jurisdiction over the claim
and that it is not obviously deficient. See Wegscheid v. Local Union 2911, 117 F.3d 986, 989 (7th Cir. 1997) (“[I]t

                                                          6
                                                   D. Conclusion

         In conclusion, Plaintiffs’ motion seeking leave to amend is GRANTED in part.

However, to the extent that Plaintiff is seeking to add claims against additional defendants

besides UAW, her motion is DENIED. The Clerk is DIRECTED to show Plaintiff’s amended

complaint (ECF 20-1) as filed and to add United Auto Workers, Local 2209 to the case caption

as a Defendant.

         SO ORDERED.

         Entered this 30th day of January.



                                                                                  /s/ Susan Collins
                                                                                  Susan Collins
                                                                                  United States Magistrate Judge




is now settled that any suit to enforce a union’s duty of fair representation is within the federal-question jurisdiction
of the federal courts.”).

                                                            7
